DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s amendment to the claims filed March 2, 2021 has been entered.  Claims 1, 4, 9-12, 15, 18 and 19 are currently amended.  Claims 25-32 are new.  Claims 16, 17 and 24 have been canceled. Claims 1-15, 18-23 and 25-32 are pending and under examination.
Terminal Disclaimer
The terminal disclaimer filed on March 2, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on pending application 16/158,038 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Objections
Claims 13 and 15 are objected to because of the following informalities:  the claims refer to “such streams” or “such stream”.  The word “such” should be replaced with the word “the”.  Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15, 18-23, 29 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claims 15, the claim recites “thereby producing structural solid-fill material meeting AASHTO LRFD criteria for a backfill promulgated by the United States Department of Transportation”.  The limiting effect of the recitation is unclear.  It is not clear what “criteria” are 
As to claim 29, the incomplete language set forth in the claim raises a question as to the intended scope.  It is not clear what is intended. Further, the claim does not end with a period.  
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 29 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 29 fails to further limit the subject matter of claim 25.  As set forth above in the rejection .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 15, 18, 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aylmore (US 2010/0092794).
Regarding claim 15, Aylmore teaches a method for converting solid waste to a solid fill-material in the form of a multiplicity of compacted pieces (Abstract; paragraph [0031]), the method comprising: mechanically reducing solid-waste piece size to form a solid-waste stream (paragraphs [0026] and [0080]-[0082]); heating the solid-waste stream and thereby killing bacteria in such stream (paragraphs [0008]-[0015], [0016]-[0022], [0024] and [0027]; Figure 1; Figure 3; note: the steam heating, the heat provided by the densifier and/or the heat in the extruder each alone or together in Aylmore meet this limitation); adding an antimicrobial agent to the solid-waste stream (paragraphs [0022]-[0027]; the generally recited sterilizing fluid or the specifically recited calcium oxide); and pelletizing the solid-waste stream (paragraphs [0030], [0032] and [0078]). 
As to the limitation that method thereby produces structural solid-fill material meeting AASHTO LRFD criteria for a backfill promulgated by the United States Department of 
As to the limitation in the preamble that the method is “for converting municipal solid waste”, the recitation is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations.  The body of the claim is able to standalone and the preamble is not necessary to give life, meaning and vitality to the claim.  As written, the preamble is understood to merely recite a purpose or intended use (see MPEP 2111.02).  As such, the claim is not limited to municipal solid-waste and the recitation is of no significance to claim construction. See MPEP § 2111.02.
As to claim 18, Aylmore teaches the material includes thermoplastic and non-thermoplastic material (Abstract).  The thermoplastic material is a binder.
As to claim 21, Aylmore teaches removing stainless steel from the waste (paragraph [0032]).
As to claim 22, Aylmore teaches pelletizing the material as set forth above (paragraphs [0031] and [0032] – chopping, shredding, or forming underwater)   Inherently, as one having ordinary skill in the art will recognize, there will be some variation in pellet size that results from these pelletization processes (even if the target is to produce pellets of approximately the same size in Aylmore) and these pellets are combined in a single mix of pellets.  As such, Aylmore meets the scope of the claim.

Claims 15, 18, 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vanderpool (US 2009/0039184).

As to the limitation that method thereby produces structural solid-fill material meeting AASHTO LRFD criteria for a backfill promulgated by the United States Department of Transportation, it is noted that the reference teaches the same claimed and disclosed process steps and utilizes the same claimed and disclosed process materials.  As such, it follows from a technical and rational basis that the same claimed effects and physical properties would be realized by the practice of the claimed invention (also see section the 112b rejection set forth above regarding the unclear scope of the limitation). 
As to the limitation in the preamble that the method is “for converting municipal solid waste”, the recitation is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations.  The body of the claim is able to standalone and the preamble is not necessary to give life, meaning and vitality to the claim.  As written, the preamble is understood to merely recite a purpose or intended use (see MPEP 2111.02).  As such, the claim is not limited to municipal solid-waste and the recitation is of no significance to claim construction. See MPEP § 2111.02.
As to claim 18, Vanderpool teaches adding plastic to the material (paragraph [0074]).
As to claim 21, Vanderpool teaches removing metallic material from the stream (paragraphs [0082] and [0083]).
.

Claims 15, 18, 20 and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Webb et al. (US 5,568,895).
Regarding claim 15, Webb et al. teach a method for converting solid waste to a solid fill-material in the form of a multiplicity of compacted pieces (Abstract; Figure 6; col. 3, line 64-col. 4, line 2) the method comprising: mechanically reducing solid-waste piece size to form a solid-waste stream (Figure 6; col. 3, lines 54-64); heating the solid-waste stream and thereby killing bacteria in such stream and adding an antimicrobial agent to the solid-waste stream (col. 4, lines 3-16; col. 5, lines 38-54; col. 6, lines 35-57; col. 7, lines 34-40; col. 9, line 50-col. 10, line 11; col. 11, lines 1-16 – heated in an autoclave and heated by the exothermic reaction that follows the addition of the antimicrobial treatment additives); and pelletizing the solid-waste stream (col. 4, lines 17-29; col. 10 ,lines 45-52).
As to the limitation that method thereby produces structural solid-fill material meeting AASHTO LRFD criteria for a backfill promulgated by the United States Department of Transportation, it is noted that the reference teaches the same claimed and disclosed process steps and utilizes the same claimed and disclosed process materials.  As such, it follows from a technical and rational basis that the same claimed effects and physical properties would be realized by the practice of the claimed invention (also see section the 112b rejection set forth above regarding the unclear scope of the limitation). 
As to the limitation in the preamble that the method is “for converting municipal solid waste”, the recitation is not limiting because the body of the claim describes a complete 
As to claims 18 and 32, Webb et al. teach the addition of a binder, such as portland cement (col. 4, lines 16-25).
As to claim 20, Webb et al. teach coating particulate material with the antimicrobial treatment additives (col. 10, lines 46-50).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
19 is rejected under 35 U.S.C. 103 as being unpatentable over Aylmore (US 2010/0092794), as applied to claims 15, 18, 21 and 22 above, and further in view of Fortson (US 5,238,583).
As to claim 19, Aylmore teaches the method set forth above.  Aylmore does not teach the addition of activated charcoal.  However, Fortson teaches that it is known in the analogous art to add activated carbon/charcoal to the material (col. 1, lines 54-66).
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Aylmore and Fortson and to have added activated charcoal to the composition of Aylmore, as suggested by Fortson, for the purpose, as suggested by Fortson, of soaking up liquid in the material.  Further, one having ordinary skill in the art would have recognized the odor reducing functionality of activated charcoal/carbon and would have found it useful in dealing with refuse.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Aylmore (US 2010/0092794), as applied to claims 15, 18, 21 and 22 above, and further in view of either one of Webb et al. (US 5,568,895) or Fascio (US 2012/0245257).
As to claim 20, Aylmore teaches the method set forth above.  Aylmore does not teach coating the pellet as claimed.  However, each of Webb et al. (col. 10, lines 45-50) and Fascio (paragraphs [0013], [0079] and [0080] – the utilized coatings will intrinsically keep microbes from the pellet and is therefore reasonably understood to be antimicrobial) teach analogous methods wherein the pellets are coated with an antimicrobial agent.
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching Aylmore with either one of Webb et al. or Fascio and to have applied an antimicrobial coating to the pellet of Aylmore, as suggested by either one of Webb et al. or Fascio, for the purpose, as suggested by the references, of treating the pellet in order to give it desired physical properties.
23 is rejected under 35 U.S.C. 103 as being unpatentable over Aylmore (US 2010/0092794), as applied to claims 15, 18, 21 and 22 above, and further in view of either one of White (US 2016/0122674) or Parry (US 2010/0317090).
As to claim 23, Aylmore teaches the method set forth above.  Aylmore does not teach the solid waste is from a landfill, wherein methane is captured.
However, each of White (Abstract; Figure 1; paragraphs [0003] and [0136]) and Parry (Abstract; paragraphs [0022]-[0028]) teach analogous processes wherein the material is recovered from landfill materials wherein methane is captured.
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Aylmore and either one of White or Parry and to have utilized landfill solid waste and to have recovered methane in the method of Aylmore, as suggested by either one of the secondary references, for the purpose, as suggested by the references, of effectively recycling material while reducing landfilled quantities and obtaining the energy from or usefulness for the process of methane.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Vanderpool (US 2009/0039184), as applied to claims 15, 18, 21 and 22 above, and further in view of Fortson (US 5,238,583).
As to claim 19, Vanderpool teaches the method set forth above.  Vanderpool does not teach the addition of activated charcoal.  However, Fortson teaches that it is known in the analogous art to add activated carbon/charcoal to the material (col. 1, lines 54-66).
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Vanderpool and Fortson and to have added activated charcoal to the composition of Vanderpool, as suggested by Fortson, for the purpose, as suggested by Fortson, of soaking up .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Vanderpool (US 2009/0039184), as applied to claims 15, 18, 21 and 22 above, and further in view of either one of Webb et al. (US 5,568,895) or Fascio (US 2012/0245257).
As to claim 20, Vanderpool teaches the method set forth above.  Vanderpool does not teach coating the pellet as claimed.  However, each of Webb et al. (col. 10, lines 45-50) and Fascio (paragraphs [0013], [0079] and [0080] – the utilized coatings will intrinsically keep microbes from the pellet and is therefore reasonably understood to be antimicrobial) teach analogous methods wherein the pellets are coated with an antimicrobial agent.
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Vanderpool with either one of Webb et al. or Fascio and to have applied an antimicrobial coating to the pellet of Vanderpool, as suggested by either one of Webb et al. or Fascio, for the purpose, as suggested by the references, of treating the pellet in order to give it desired physical properties.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Vanderpool (US 2009/0039184), as applied to claims 15, 18, 21 and 22 above, and further in view of either one of White (US 2016/0122674) or Parry (US 2010/0317090).
As to claim 23, Vanderpool teaches the method set forth above.  Vanderpool does not teach the solid waste is from a landfill, wherein methane is captured.

Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Vanderpool and either one of White or Parry and to have utilized landfill solid waste and to have recovered methane in the method of Vanderpool, as suggested by either one of the secondary references, for the purpose, as suggested by the references, of effectively recycling material while reducing landfilled quantities and obtaining the energy from or usefulness for the process of methane.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Webb et al. (US 5,568,895), as applied to claims 15, 18, 20 and 32 above, and further in view of Fortson (US 5,238,583).
As to claim 19, Webb et al. teach the method set forth above and the use of an absorbent material (col. 5, lines 60-67).  Webb et al. do not teach the addition of activated charcoal.  However, Fortson teaches that it is known in the analogous art to add activated carbon/charcoal to the material (col. 1, lines 54-66).
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Webb et al. and Fortson and to have added activated charcoal to the composition of Webb et al., as suggested by Fortson, for the purpose, as suggested by the references, of soaking up liquid in the material.  Further, one having ordinary skill in the art would have recognized the odor reducing functionality of activated charcoal/carbon and would have found it useful in dealing with refuse.

s 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Webb et al. (US 5,568,895), as applied to claims 15, 18, 20 and 32 above.
As to claim 21, Webb et al. teach the method set forth above.  Webb et al. do not explicitly teach removing metallic material. However, Webb et al. teach “even stainless steel surgical implements accidentally included in the waste” (col. 3, lines 64-col. 4, line 2).  From this one having ordinary skill in the art would have found it prima facie obvious to have removed stainless steel implements from the waste to keep from accidentally including them in the waste and to not unnecessarily throw an instrument/implement that was still desired.
As to claim 22, Webb et al. teach pelletizing the material as set forth above.   Inherently, as one having ordinary skill in the art will recognize, there will be some variation in pellet size that results from the pelletization process (even if the target is to produce pellets of uniform size) and these pellets are combined in a single mix of pellets for further use.  As such, Webb et al. meet the scope of the claim.

Claims 25 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Aylmore (US 2010/0092794) in view of any one of Valdmaa et al. (US 2015/0299439), Djerf et al. (US 5,649,785) or Frei (US 4,894,148).
Regarding claims 25 and 29, Aylmore teaches a method for converting solid waste to a solid fill-material in the form of a multiplicity of compacted pieces (Abstract; paragraph [0031]), the method comprising: mechanically reducing solid-waste piece size to form a solid-waste stream (paragraphs [0026] and [0080]-[0082]); heating the solid-waste stream and thereby killing bacteria in such stream (paragraphs [0008]-[0015], [0016]-[0022], [0024] and [0027]; Figure 1; Figure 3; note: the steam heating, the heat provided by the densifier and/or the heat in the extruder each alone or together in Aylmore meet this limitation); adding an antimicrobial agent to the solid-waste stream (paragraphs [0022]-[0027]; the generally recited sterilizing fluid or the specifically recited calcium oxide); and pelletizing the solid-waste stream (paragraphs 
However, each of Valdmaa et al. (Figure 11; paragraphs [0093]-[0102]), Djerf et al. (col. 5, line 57-col. 8, line 53) and Frei (col. 5, line 64-col. 7, line 20) teach analogous methods wherein the waste stream is separated by density into high and low density streams and then those streams are reblended to form a blended stream.  
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Aylmore and any one of the secondary references and to have separated the streams of Aylmore into high and low density streams and to have reblended the streams, as suggested by the secondary references, for the purpose, as suggested by the secondary references, of utilizing an art recognized suitable method of controlling the properties/characteristics of the composition of the raw material to be processed to thereby produce a product having a desired composition and properties. 
As to claim 28, Aylmore teaches pelletizing the material as set forth above (paragraphs [0031] and [0032] – chopping, shredding, or forming underwater)   Inherently, as one having ordinary skill in the art will recognize, there will be some variation in pellet size that results from these pelletization processes (even if the target is to produce pellets of approximately the same 
As to claim 30, Aylmore teaches the material includes thermoplastic and non-thermoplastic material (Abstract).  The thermoplastic material is a binder.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Aylmore (US 2010/0092794) in view of any one of Valdmaa et al. (US 2015/0299439), Djerf et al. (US 5,649,785) or Frei (US 4,894,148), as applied to claims 25 and 28-30 above, and further in view of  Fortson (US 5,238,583).
As to claim 26, the combination teaches the method set forth above.  Aylmore does not teach the addition of activated charcoal.  However, Fortson teaches that it is known in the analogous art to add activated carbon/charcoal to the material (col. 1, lines 54-66).
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Aylmore and Fortson and to have added activated charcoal to the composition of Aylmore, as suggested by Fortson, for the purpose, as suggested by Fortson, of soaking up liquid in the material.  Further, one having ordinary skill in the art would have recognized the odor reducing functionality of activated charcoal/carbon and would have found it useful in dealing with refuse.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Aylmore (US 2010/0092794) in view of any one of Valdmaa et al. (US 2015/0299439), Djerf et al. (US 5,649,785) or Frei (US 4,894,148), as applied to claims 25 and 28-30 above, and further in view of either one of Webb et al. (US 5,568,895) or Fascio (US 2012/0245257).
As to claim 20, Aylmore teaches the method set forth above.  Aylmore does not teach coating the pellet as claimed.  However, each of Webb et al. (col. 10, lines 45-50) and Fascio (paragraphs [0013], [0079] and [0080] – the utilized coatings will intrinsically keep microbes 
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching Aylmore with either one of Webb et al. or Fascio and to have applied an antimicrobial coating to the pellet of Aylmore, as suggested by either one of Webb et al. or Fascio, for the purpose, as suggested by the references, of treating the pellet in order to give it desired physical properties.

Claims 25 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Vanderpool (US 2009/0039184) and further in view of any one of Valdmaa et al. (US 2015/0299439), Djerf et al. (US 5,649,785) or Frei (US 4,894,148).
Regarding claims 25 and 29, Vanderpool teaches a method for converting solid waste to a solid fill-material in the form of a multiplicity of compacted pieces (Abstract; paragraph [0057]-[0058], [0108]; note: the limitation “fill-material” in the preamble is either 1) not understood to limit the claim or 2) is intrinsically met by completing the recited steps), the method comprising: mechanically reducing solid-waste piece size to form a solid-waste stream (Abstract; Figure 1; Figure 19; Figure 20; paragraphs [0060], [0074], [0085]); heating the solid-waste stream and thereby killing bacteria in such stream (paragraphs [0061], [0068]-[0071], [0075]-[0076], [0093], [0094]); adding an antimicrobial agent to the solid-waste stream (paragraphs [0087]-[0089] – addition of acids to sanitize the material); and pelletizing the solid-waste stream (Abstract; Figure 19 (118); Figure 20 (S24); paragraphs [0062], [0072]).  As to the limitation in the preamble that the method is “for converting municipal solid waste”, the recitation is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations.  The body of the claim is able to standalone and the preamble is not necessary to give life, meaning and vitality to the claim.  As written, the preamble is understood to merely 
However, each of Valdmaa et al. (Figure 11; paragraphs [0093]-[0102]), Djerf et al. (col. 5, line 57-col. 8, line 53) and Frei (col. 5, line 64-col. 7, line 20) teach analogous methods wherein the waste stream is separated by density into high and low density streams and then those streams are reblended to form a blended stream.  
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Vanderpool and any one of the secondary references and to have separated the streams of Vanderpool into high and low density streams and to have reblended the streams as suggested by the secondary references, for the purpose, as suggested by the secondary references, of utilizing an art recognized suitable method of controlling the properties/characteristics of the composition of the raw material to be processed to thereby produce a product having a desired composition and properties. 
As to claim 28, Vanderpool teaches pelletizing the material as set forth above.   Inherently, as one having ordinary skill in the art will recognize, there will be some variation in pellet size that results from the pelletization process (even if the target is to produce pellets of uniform size) and these pellets are combined in a single mix of pellets for further use.  As such, Vanderpool meets the scope of the claim.
As to claim 30, Vanderpool teaches adding plastic to the material (paragraph [0074]).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Vanderpool (US 2009/0039184) and further in view of any one of Valdmaa et al. (US 2015/0299439), Djerf et al. , as applied to claims 25 and 28-30 above, and further in view of Fortson (US 5,238,583).
As to claim 26, Vanderpool teaches the method set forth above.  Vanderpool does not teach the addition of activated charcoal.  However, Fortson teaches that it is known in the analogous art to add activated carbon/charcoal to the material (col. 1, lines 54-66).
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Vanderpool and Fortson and to have added activated charcoal to the composition of Vanderpool, as suggested by Fortson, for the purpose, as suggested by Fortson, of soaking up liquid in the material.  Further, one having ordinary skill in the art would have recognized the odor reducing functionality of activated charcoal/carbon and would have found it useful in dealing with refuse.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Vanderpool (US 2009/0039184) and further in view of any one of Valdmaa et al. (US 2015/0299439), Djerf et al. (US 5,649,785) or Frei (US 4,894,148), as applied to claims 25 and 28-30 above, and further in view of either one of Webb et al. (US 5,568,895) or Fascio (US 2012/0245257).
As to claim 27, Vanderpool teaches the method set forth above.  Vanderpool does not teach coating the pellet as claimed.  However, each of Webb et al. (col. 10, lines 45-50) and Fascio (paragraphs [0013], [0079] and [0080] – the utilized coatings will intrinsically keep microbes from the pellet and is therefore reasonably understood to be antimicrobial) teach analogous methods wherein the pellets are coated with an antimicrobial agent.
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Vanderpool with either one of Webb et al. or Fascio and to have applied an antimicrobial coating to the pellet of Vanderpool, as suggested by either one of Webb et al. or Fascio, for the .

Allowable Subject Matter
Claims 1-12 and 14 are allowed.

Response to Arguments
Applicant’s arguments filed March 2, 2021 have been fully considered.  The amendment to the claims has overcome the previous section 112b rejections. As such, the previous rejections have been withdrawn.    As to the claim objections, it is noted that the amendment made the required changes to claims 1, 4, and 9, but did not make the required changes to claims 13 and 15.  Accordingly, the objection of claims 13 and 15 is repeated above.
As to the rejection of claims 15, 18, 21 and 22 based upon Aylmore, applicant argues claim 15 requires municipal solid-waste not medical waste streams.  This argument is not persuasive. The examiner notes that the amendment has added “municipal solid waste” to the preamble of the claim.  However, the body of the claim recites “reducing solid-waste” as its initial reference to solid-waste and the claim never refers back to the preamble limitation or makes it otherwise clear the “municipal solid waste” is necessarily the material worked upon in the claim. The preamble is not necessary to give life, meaning and vitality to the claim and it is understood, as written, to recite a purpose or intended use (see MPEP 2111.02). As such, the claim is not limited to municipal solid-waste.  An amendment that explicitly requires municipal solid waste within the body of the claim would be understood to require municipal solid waste (e.g. “mechanically reducing municipal solid-waste piece size to form a solid-waste stream”), but has not been considered.     

	Further, applicant argues that none of Aylmore, Vanderpool, or Webb teach the material meets AASHTO LRFD criteria for a backfill promulgated by the United States Department of Transportation.  This argument is not persuasive.  As an initial matter and as set forth above, the examiner has taken the position that the scope of the limitation is indefinite.  Further, it is noted that the references teach the same claimed and disclosed process steps and utilize the same claimed and disclosed process materials.  As such, it follows from a technical and rational basis that the same claimed effects and physical properties would be realized by the practice of the claimed invention.  
	Applicant’s other arguments are essentially that the other applied references do not remedy the deficiencies of the primary references.  These arguments are not persuasive for the reasons set forth above; namely, the examiner submits the references are not deficient as argued.
	It is noted that an amendment to claim 25 that made it explicitly clear in the body of the claim that the solid-waste is “municipal solid-waste” and that further made it clear the heating is “separately heating the high-density and low-density solid-waste streams” and that also included the limitations of claim 31 would overcome the art and rejections of record.    

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Wollschlager whose telephone number is (571)272-8937.  The examiner can normally be reached on M-F 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742